Citation Nr: 0913366	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Army Reserve/National Guard 
from February 1990 to November 1992; he had a period of 
active duty for training from June 1991 to August 1991.  The 
appellant subsequently served on active duty in the United 
States Army from November 1992 to January 1998.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision 
issued by the Department of Veterans Affairs (VA) Atlanta, 
Georgia Regional Office (RO) that denied the appellant's 
claim of entitlement to service connection for sarcoidosis.  

In February 2007, a Board hearing was held at the RO before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board thereafter denied the appellant's claim for service 
connection for sarcoidosis in a decision dated May 9, 2007.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In January 2008, the parties filed a 
Joint Motion for Remand.  A January 2008 Order of the Court 
granted the Joint Motion and vacated the Board's decision.  
In May 2008, the issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).  The case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant reported hurting his left hip while playing 
football in October 1997; x-ray examination revealed a normal 
left hip.

2.  The appellant was treated for a complaint of shortness of 
breath while he was on active duty in December 1997; a chest 
x-ray taken at that time showed no evidence of any active 
pulmonary disease.

3.  There is no competent medical evidence of any nexus 
between the appellant's active service and his current 
cutaneous sarcoidosis that was first diagnosed by skin biopsy 
in October 2002.


CONCLUSION OF LAW

The appellant's cutaneous sarcoidosis is not the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in June 2003 (prior to the initial AOJ decision in this 
matter).  This document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed as to his service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  This is a case in which it appears that not all of 
service medical records are in evidence.  In particular, only 
a few records of medical treatment dated in 1997 are included 
in the claims file.  However, the RO has been unsuccessful in 
its attempts to locate the rest of the appellant's service 
medical records; the RO issued a formal finding of the 
unavailability of clinical documents in October 2008.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  No other documents in 
addition to the records already in evidence were found by the 
RO.

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claim.  Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that some of the appellant's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record.

On the other hand, VA reviewed the appellant's 1997 
outpatient service medical treatment records.  Post-service 
private medical treatment records for the appellant were 
associated with the claims file and reviewed.  The appellant 
was afforded a VA medical examination.  The appellant was 
able to present testimony during a personal hearing conducted 
at the RO and during Board hearing conducted at the RO.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  In a February 2008 written statement, the 
appellant declared that he had no further evidence to submit.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning ratings and 
effective dates in a letter dated in March 2006, because the 
appellant's service connection claim is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the service connection 
claim addressed in the decision below have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The appellant testified at his December 2004 personal hearing 
at the RO that he had begun to feel ill shortly after his 
return from Croatia in that he would wake up at night unable 
to breathe.  He stated that he sought medical treatment at an 
Army hospital where he was given a radiographic examination, 
a lung test and medication.  He said that he had first 
noticed the skin lesions in 2002.  The appellant further 
testified that he had experienced joint pains before 2002, 
and that he had just ignored them.  

The appellant provided similar testimony during his February 
2007 Travel Board hearing.  He stated that when he was 
treated at Montcrief Army Hospital he had been told that what 
he had was probably similar to an upper respiratory infection 
(URI).  The appellant also said that his problems continued 
thereafter, that he had problems breathing every day and that 
his skin problems occurred after his military service.

Review of the appellant's service medical treatment records 
indicates that he sought medical treatment after injuring his 
left hip while playing football in October 1997.  
Radiographic examination of the appellant's left hip was 
normal.  In December 1997, the appellant sought medical 
treatment for a complaint of occasional dyspnea.  He reported 
having shortness of breath for two weeks, as well as 
increased coughing.  He denied having fevers, a productive 
cough, gastroesophageal reflux symptoms or increased snoring.  
He also reported that two weeks prior he had had an upper 
respiratory infection (URI) with a non-productive cough.  The 
appellant said that he had quit smoking two months prior and 
that he had had new living quarters.  On physical 
examination, the appellant's chest was clear to auscultation.  
The chest x-ray accomplished in December 1997 revealed no 
evidence of active pulmonary disease.  A differential 
diagnosis was rendered that included new onset reactive 
airway disease, gastroesophageal reflux disease and sleep 
apnea.  The appellant was separated from service one month 
later - apparently without medical follow-up for his December 
1997 treatment.

Review of the appellant's post-service medical treatment 
records reveals that he sought treatment for a lump in the 
side of his neck that he had noticed two weeks earlier.  At 
the time of this complaint in October 2000, the appellant was 
noted to have no diagnosis of any chronic disease and no 
diagnosis of any acute disease.  The clinical assessment was 
probable sebaceous cyst.  In May 2001, the appellant sought 
treatment for a complaint of a sore right knee times two 
days.  The clinical assessment was bursitis.  In December 
2001, the appellant sought treatment for a complaint of pain 
in the left side times one week; the clinical assessment was 
lumbar strain.  There is no evidence in the records of these 
visits that the appellant voiced any complaints about 
breathing problems or generalized joint pains during any one 
of these visits.

In October 2002, the appellant sought treatment for a 
complaint of bumps on each of his elbows times four months.  
After a skin biopsy was taken, the appellant was diagnosed 
with cutaneous sarcoidosis.  

A November 2004 letter from the appellant's treating private 
pulmonologist indicates that this doctor had been following 
the appellant for a couple of years for sarcoidosis.  The 
physician stated that he had initially treated the appellant 
in 2002, and there had been radiographic evidence of prior 
disease at that time.  However, the doctor also stated that 
it was unclear exactly when this disease had occurred.  The 
appellant was noted to have described what appeared to have 
been an URI in service not long after returning from the 
Balkan conflict.  The physician opined that it was possible 
that said particular episode was indeed related to an 
infection and not due to sarcoidosis - although 
theoretically, sarcoidosis was still a possibility.

The appellant underwent a VA medical examination in December 
2008.  The appellant reported that he had first begun 
experiencing symptoms of shortness of breath (SOB) and 
soreness in his joints, especially the knees and hips, in May 
1997.  Eventually he sought medical attention, but he 
reported separation from service without having been given a 
diagnosis.  The appellant said that his symptoms of SOB and 
joint pains would wax and wane over the next few years and 
admitted that he had not sought medical treatment for these 
post-service symptoms until October 2002, when he experienced 
a rash on his elbows.  The appellant was diagnosed with 
sarcoidosis at that time by his private dermatologist who 
referred him to a pulmonologist.  The examiner stated that a 
dermatology note indicated that the appellant had been 
asymptomatic from a pulmonary standpoint at that time.  The 
appellant reported that he continued to experience of SOB 
with exertion and he said that his rash had never completely 
gone away.  He also reported continuing joint pains, but he 
denied recurrent infections.  The appellant admitted to 
snoring and indicated that his wife had endorsed a possible 
sleep apnea.  

The examiner noted that a chest CT accomplished in late 2002 
had revealed the presence of bilateral hilar adenopathy; this 
is a common finding in pulmonary sarcoidosis, but hilar 
adenopathy does not contribute to SOB.  The appellant's 
spirometry testing was normal in July 2003.  The examiner 
concluded that it was clear that the appellant had cutaneous 
sarcoidosis.  However, the examiner also concluded that there 
was no evidence that the appellant's cutaneous sarcoidosis 
existed while he was in service or within one year of his 
separation from active duty in January 1998.  The examiner 
said that he was unable to state that the appellant's 
sarcoidosis was causally or etiologically related to his 
military service and noted that, while the appellant's 
symptomatology could have preceded his frank clinical 
disease, there was no way to prove this.

As previously noted, service connection may be granted for a 
chronic disability resulting from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  The appellant contends that he had SOB and 
joint pains while in service that were manifestations of 
sarcoidosis and that he now has the same condition.  

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, chronicity, as 
reported in this matter, is not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the claimant and when "no" medical 
evidence indicated continuous symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 66 (1999).

The service medical treatment records of the appellant do not 
reveal any diagnosed sarcoidosis.  In December 1997, the 
appellant was treated for a complaint of occasional dyspnea; 
radiographic examination f his lungs was normal.  The 
appellant has testified that he was told at the time that he 
most likely had an upper respiratory infection.  Post-service 
private medical records indicate that the appellant, while 
seeking medical treatment for other complaints in the period 
between October 2000 and December 2001, did not report any of 
the signs or symptoms that later led to a diagnosis of 
sarcoidosis in October 2002.  His private treating 
pulmonologist has opined that what the appellant has 
described as occurring in service sounds like an upper 
respiratory infection.  This specialist further stated that 
it was possible this incident was due to an infectious 
process while only noting that the sarcoidosis was 
theoretically possible.  

The Board notes that the award of benefits may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran held 
to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  The Board finds 
the November 2004 doctor statement that there could be a 
theoretical possibility of sarcoidosis in service to 
constitute a speculative opinion and not a probative opinion.  
Furthermore, a VA examiner has stated that there is no 
evidence that the appellant's current cutaneous sarcoidosis 
existed while he was in service or within one year of his 
separation from service.  There is no competent medical 
evidence to the contrary.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The competent medical evidence of record indicates that the 
appellant was not diagnosed with any sarcoidosis in service 
and that he was not diagnosed with any sarcoidosis until 
October 2002 - almost five years after his separation from 
service.  In addition, the appellant, while seeking treatment 
between October 2000 and December 2001 for a sebaceous cyst, 
right knee pain and left-sided pain, never gave any history 
of shortness of breath or joint pain dating back to 1997, nor 
did he mention any skin problems since 1997.  The 
contemporaneous medical records in evidence point to a 2002 
onset of the elbow skin lesions that led to the diagnosis of 
cutaneous sarcoidosis.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated 
sarcoidosis is not likely related to service, the Board finds 
that the claim for entitlement to service connection for 
sarcoidosis must be denied.  The Board finds that the 
evidence of record is not in equipoise on the question of 
whether the appellant has any current claimed sarcoid 
disorder that should be service connected.  

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed sarcoid condition.  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated cutaneous sarcoidosis 
cannot be said to be related to service by way of direct 
incurrence or by manifestation within the presumptive period, 
the claim for entitlement to service connection for any such 
sarcoidosis must be denied.  The evidence of record is not in 
equipoise on the question of whether the appellant's 
sarcoidosis should be service connected.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed sarcoidosis 
is not related to his active service on a direct basis, or on 
a presumptive basis.  While it is appears that the appellant 
currently has cutaneous sarcoidosis, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of any sarcoid pathology and service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for sarcoidosis.  As 
such, the evidence is insufficient to support a grant of 
service connection for any such disorder.  

Since the preponderance of the evidence is against the 
appellant's service connection claim, the benefit-of-the-
doubt doctrine does not apply.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


